DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Polis on January 8, 2021.
The application has been amended as follows: 
In The Claims
42.	(Canceled).
43.	(Canceled).
44.	(Canceled).
45.	(Canceled).
46.	(Canceled).
47.	(Canceled).
48.	(Canceled).
49.	(Canceled).
50.	(Canceled).
51.	(Canceled).
52.	(Canceled).
53.	(Canceled).
Allowable Subject Matter
Claims 30-41 and 54-58 allowed.

The prior art does not teach or fairly suggest selecting, based on the determination that a first set of reference signal antenna ports are quasi co-located with a second set of reference signal antenna ports with respect to spatial channel properties, a set of beamforming weights for reception via the second set of reference signal antenna ports, as specified in independent claim 30.  Herein, the spatial channel properties are defined as average angle of arrival and/or angle of arrival spread, in light of the specification which is distinct from LTE large scale channel properties.
The prior art does not teach or fairly suggest selecting, based on the determination that DMRS antenna ports are quasi co-located with a set of beam training reference signal antenna ports with respect to spatial channel properties, a set of beamforming weights for reception via the DMRS antenna ports, as specified in independent claim 54.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note
	The cited art in the international search report has been carefully reviewed by Examiner.  However, the cited art fails to disclose the limitations as stated in the reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472